DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9-11, 13-15, 18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson (US 2011/0270111) in view of Xue et al (US 2005/0004481) (“Xue”) and further in view of Yamaguchi et al (US 5,092,340) (“Yamaguchi”) and further in view of Schlegel et al (US 7,539,535) (“Schlegel”) and further in view of Rinehart et al (US 2012/0179007) (“Rinehart”).
Regarding Claim 1, while Cannesson teaches a system for predicting fluid responsiveness (Abstract), comprising:
At least two sensors configured to obtain a continuous electrocardiogram signal ([0019] “In other alternative possible embodiments the dynamic indicator of fluid responsiveness is calculated from R-wave amplitude changes in a plurality of electrocardiogram leads.”, [0030] shows an exemplary analysis done continuously for a portion of ECG data); and
a computer system connected to the sensors, the computer system including a memory, a processor, and a display device ([0020] “According to this embodiment, a one or more processors, data acquisition, data storage, and or more input/output devices including a display and a printer) acquires an electrocardiogram signal 102 from a patient 100 using ECG acquisition hardware.”),
wherein the computer system is configured to receive the continuous electrocardiogram signal from the sensors ([0020]),
wherein the processor is configured to detect, analyze, and process changes between 10% to 30% in at least one of length, amplitude, slope, area, depth, and height of two or more of P, Q, R, S, T, and U complexes of the electrocardiogram signal caused by the influence of physiological variables on each other to create a prognostic index ([0011] “…a digital computer with one or more processors comprising: (a) measuring an electrocardiogram signal,”, [0020] R-wave amplitudes calculated, to determine R-wave variability, to generate dynamic index predictive of fluid responsiveness, “In other embodiments, the assessment of fluid responsiveness is based on the R-wave amplitude variability, as well as the variability of other PQRST parameters in the ECG waveform (i.e., the relative changes and variability on the P, Q, R, S, and T complexes of ECG).” , by generally evaluating amplitude variability, the processors is configured to detect, analyze, and process changes within a range of 10 to 30%. Furthermore, [0029], [0030] pressure pulse variation of above or below 13%, can be estimated by a change in R wave amplitude of 13%. [0008] wherein pressure pulse variation reflects fluid responsiveness. This is done to confirm the efficacy of R wave amplitude variability as a marker of fluid responsiveness, but also show that a discriminating threshold in [0030] can identify a significant level of pressure pulse variation, to predict fluid responsiveness),
wherein the processor analyzes, quantifies, and combines the prognostic index of the changes in the electrocardiogram signal to generate a fluid responsiveness 
wherein the display device is configured to display the fluid responsiveness prediction ([0020] dynamic index from fluid responsiveness reported to output device of display).
Cannesson fails to teach within a range of 10% to 30%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the given 13% change in amplitude in the R-wave shown to reflect agreement between fluid responsiveness parameters and create a range of changes in R-wave amplitude that balance agreement between parameters (ΔRDII and PPV) and show sufficient sensitivity (i.e. not requiring overly large changes in amplitude before making a prediction) as a form of routine optimization for creating a standard evaluation of fluid responsiveness ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].
Yet Cannesson fails to teach:
processing being performed in real-time;
sensors configured to continuously obtain a continuous high-resolution electrocardiogram signal at a frequency of greater than 250 Hz to about 1000 Hz, and the computer system receiving this high-resolution data
However Xue teaches an ECG monitoring device (Abstract, [0014]) monitoring ECG and obtaining high-resolution ECG signals ([0014]) and where high-resolution ECG signals comprise a sampling frequency of about 1000 Hz ([0012] “During the process of high-resolution detection, 200-400 heart beats signals are acquired with higher sampling frequency (1000 Hz vs. 500 Hz 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the ECG monitoring of Cannesson at a higher sampling frequency as taught by Xue as high-resolution ECG signals provides as it provides a higher degree of precision in analyzing PQRST parameters ([0014]). Furthermore, the higher degree of precision in the variability evaluation of T waves (Xue: [0039]) and heart rate (Xue: [0042]) would also be applicable to Cannesson’s R-wave amplitude variability, thus improving accuracy in that determination. Finally, it would be obvious to perform real-time analysis of data as taught in Xue to automatically output a diagnosis as this provides a higher degree of convenience for a caregiver.
Yet their combined efforts fail to teach:
the processing including determining changes in an area under the curve of the QRS complex; and
However Yamaguchi teaches a cardiovascular monitoring system (Abstract) wherein determination of abnormalities in the ECG waveform includes an area under the QRS curve (Col. 13, L. 57 – Col. 14, L. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate an area under the QRS curve determination as taught by Yamaguchi in the ECG waveform analysis of Cannesson as an area reflects a plurality of heights over time in the ECG waveform, providing a measure of amplitude variability desired by Canneson.
Yet their combined efforts fail to teach the display device continuously displaying the real-time updating fluid responsiveness prediction.
However Schlegel teaches a cardiovascular monitor (Abstract) wherein ECG data sampling, analysis, and display is performed in real-time (Abstract, “Real time cardiac electrical 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the real-time processing of Cannesson and Yamaguchi and continuous display of Schlegel to provide a real-time fluid responsiveness to a caregiver as taught by Rinehart to ensure their decision of fluid administration is performed as most effectively as possible.
Regarding Claim 5, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the system of claim 1, and Cannesson further teaches wherein the prognostic index is based on at least one of:
Changes in the absolute length of the P complex in a range of 10-25%, 
Changes in the absolute amplitude of the P complex in a range of 10-30%, 
Changes in the slope of the P complex in a range of 5-25%, 
Changes in the area under the curve of the P complex in a range of 10-30%, 
Changes in the PQ complex in a range of 15-35%, 
Changes in the absolute length of the QRS complex, 
Changes in the slope of the decrease from isoelectric to the Q complex, 
Changes in the slope of the increase towards the R complex,
Changes in the absolute depth of the Q complex, 
Changes in the absolute height of the R complex, 
Changes in the absolute length of the ST complex, 
Changes in the absolute length of the ST complex including the T complex, 

Changes in the distance from the beginning of the P complex and the top of the P complex to the top of the R complex, 
Changes in the slope of the distance from the beginning of the P complex and the top of the P complex to the top of the R complex, 
Changes in the distance from the top of R complex to the end of the T complex, 
Changes in the slope of the distance from the top of the R complex to the end of the T complex, and 
Changes in the area under the triangle built of both the distance from the beginning of the P complex and the top of the P complex to the top of the R complex, as well as its corresponding slope, with an isoelectric line ([0020] dynamic index is calculated from variability, i.e. change in amplitude, of PQRST complexes, meaning that the dynamic index would be formed from ‘the absolute depth of the Q complex’, and ’the absolute height of the R complex’).
Regarding Claim 9, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the system of claim 1, and Cannesson further teaches wherein the electrocardiogram signal is obtained non-invasively ([0010]).

Regarding Claim 10, while Cannesson teaches a processor-implemented method for treating a patient, comprising:
continuously obtaining, using a sensor, a continuous electrocardiogram signal ([0018], [0019],  [0030] shows an exemplary analysis done continuously for a portion of ECG data); 
detecting, analyzing, and processing, by a processor, changes within a range of 10% to 30% in at least one of length, amplitude, slope, area, depth, and height of at least two or more of P, Q, R, S, T, and U complexes of the electrocardiogram signal caused by the influence of physiological variables on each other to create a 
analyzing, quantifying, and combining the prognostic index of the changes in the electrocardiogram signal to generate a fluid responsiveness prediction ([0011]  “…computing a dynamic index predictive of fluid responsiveness from said electrocardiogram by calculating the R-wave amplitude variability over one or more respiratory cycles.” From analyzed ECG signal); and
displaying, on a display device, the fluid responsiveness prediction ([0020] dynamic index from fluid responsiveness reported to output device of display).
Cannesson fails to teach within a range of 10% to 30%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the given 13% change in amplitude in the R-wave shown to reflect agreement between fluid responsiveness parameters and create a range of changes in R-wave amplitude that balance agreement between parameters (ΔRDII and PPV) and show sufficient sensitivity (i.e. not requiring overly large changes in amplitude before making a 
Yet Cannesson fails to teach:
processing being performed in real-time;
sensors configured to continuously obtain a continuous high-resolution electrocardiogram signal at a frequency of greater than 250 Hz to about 1000 Hz, and the computer system receiving this high-resolution data
However Xue teaches an ECG monitoring device (Abstract, [0014]) monitoring ECG and obtaining high-resolution ECG signals ([0014]) and where high-resolution ECG signals comprise a sampling frequency of about 1000 Hz ([0012] “During the process of high-resolution detection, 200-400 heart beats signals are acquired with higher sampling frequency (1000 Hz vs. 500 Hz for standard 12-lead ECG),”) and teaches performing analysis of ECG characteristics in real-time ([0036], Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the ECG monitoring of Cannesson at a higher sampling frequency as taught by Xue as high-resolution ECG signals provides as it provides a higher degree of precision in analyzing PQRST parameters ([0014]). Furthermore, the higher degree of precision in the variability evaluation of T waves (Xue: [0039]) and heart rate (Xue: [0042]) would also be applicable to Cannesson’s R-wave amplitude variability, thus improving accuracy in that determination. Finally, it would be obvious to perform real-time analysis of data as taught in Xue to automatically output a diagnosis as this provides a higher degree of convenience for a caregiver.
Yet their combined efforts fail to teach:
the processing including determining changes in an area under the curve of the QRS complex; and
However Yamaguchi teaches a cardiovascular monitoring system (Abstract) wherein determination of abnormalities in the ECG waveform includes an area under the QRS curve (Col. 13, L. 57 – Col. 14, L. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate an area under the QRS curve determination as taught by Yamaguchi in the ECG waveform analysis of Cannesson as an area reflects a plurality of heights over time in the ECG waveform, providing a measure of amplitude variability desired by Canneson.
Yet their combined efforts fail to teach the display device continuously displaying the real-time updating fluid responsiveness prediction.
However Schlegel teaches a cardiovascular monitor (Abstract) wherein ECG data sampling, analysis, and display is performed in real-time (Abstract, “Real time cardiac electrical data are received from a patient, manipulated to determine various useful aspects of the ECG signal, and displayed in real time in a useful form on a computer screen or monitor.”) and Rineheart teaches a fluid responsiveness monitoring system (Abstract, [0145]) where a closed loop system updates evaluation of fluid responsiveness and then may displayed to a caregiver before further action is taken ([0055]-[0057] closed loop updating, [0145] with a final display to a caregiver so they may administrate fluids accordingly).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the real-time processing of Cannesson and Yamaguchi and continuous display of Schlegel to provide a real-time fluid responsiveness to a caregiver as taught by Rinehart to ensure their decision of fluid administration is performed as most effectively as possible.
Regarding Claim 11, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches the method comprising applying therapy to a patient based on the fluid responsiveness prediction ([0011] “ECG changes in R-wave amplitude (i.e., R-wave amplitude variability) are calculated from the DII lead to generate a dynamic index to guide fluid therapy (ARDII)”) and further teaches that a known therapy for improving fluid status comprises administrating fluid ([0003] “Indicators and methods for noninvasive determination of fluid status of patients are important for monitoring of the condition of critical care patients. In many critical care settings clinicians must decide whether patients should be given intravenous fluid boluses and other therapies to improve perfusion.”).
Regarding Claim 14, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches wherein the electrocardiogram signal is obtained using at least two sensors ([0019] “In other alternative possible embodiments the dynamic indicator of fluid responsiveness is calculated from R-wave amplitude changes in a plurality of electrocardiogram leads.”).
Regarding Claim 15, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches wherein the detection, analysis, and processing of the changes in at least one of the length, amplitude, slope, area, depth, and height of at least one of the P, Q, R, S, T, and U complex of the electrocardiogram signal is performed using a processor within a computer system ([0020] “According to this embodiment, a medical system or computer (i.e. a hardware device comprising one or more processors,…) acquires an electrocardiogram signal 102 from a patient 100 using ECG acquisition hardware. After measuring the electrocardiogram signal in the ECG acquisition module 102, a second system module calculates the R-wave amplitude 104, based on this amplitude a third module calculates the R-wave amplitude variability 106…”).
Regarding Claim 18, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches wherein the fluid responsiveness prediction 
Regarding Claim 21, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, wherein the prognostic index is based on at least one of
Changes in the absolute length of the P complex in a range of 10-25%, 
Changes in the absolute amplitude of the P complex in a range of 10-30%, 
Changes in the slope of the P complex in a range of 5-25%, 
Changes in the area under the curve of the P complex in a range of 10-30%, 
Changes in the PQ complex in a range of 15-35%, 
Changes in the absolute length of the QRS complex, 
Changes in the slope of the decrease from isoelectric to the Q complex, 
Changes in the slope of the increase towards the R complex,
Changes in the absolute depth of the Q complex, 
Changes in the absolute height of the R complex, 
Changes in the absolute length of the ST complex, 
Changes in the absolute length of the ST complex including the T complex, 
Changes in the absolute length of the ST complex including the U complex, 
Changes in the distance from the beginning of the P complex and the top of the P complex to the top of the R complex, 
Changes in the slope of the distance from the beginning of the P complex and the top of the P complex to the top of the R complex, 
Changes in the distance from the top of R complex to the end of the T complex, 
Changes in the slope of the distance from the top of the R complex to the end of the T complex, and 
Changes in the area under the triangle built of both the distance from the beginning of the P complex and the top of the P complex to the top of the R complex, as well as its 
Regarding Claim 23, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches wherein the electrocardiogram signal is obtained non-invasively ([0010]).

Claim(s) 3, 4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Yamaguchi and further in view of Schlegel and further in view of Rinehart as evidenced by Moon et al (US 2012/0179011).
Regarding Claim 3, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the system of claim 1, wherein the prognostic index is based on at least two physiological variables (See Claim 1 Rejection¸ Cannesson teaches monitoring and analyzing ECG PQRST complexes and their changes, and it is known in the art that heart rate and respiration may be the cause of such changes as evidenced by Moon: [0100] “The ECG waveform 85 measured from the walking patient is relatively unaffected by motion, other than indicating an increase in heart rate (i.e., a shorter time separation between neighboring QRS complexes) and respiratory rate (i.e. a higher frequency modulation of the waveform's envelope) caused by the patient’s exertion.” Thus the prognostic index calculated from the ECG changes will be based on any ECG changes that occur as a result of at least physiological variables).
Regarding Claim 4, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the system of claim 1, wherein the system of claim 3, wherein the physiological variables include at least two of heart rate, breathing, and vascular tone (See Claim 3 Rejection).

Regarding Claim 19, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, wherein the prognostic index is based on at least two physiological variables (See Claim 10 Rejection¸ Cannesson teaches monitoring and analyzing ECG PQRST complexes and their changes, and it is known in the art that heart rate and respiration may be the cause of such changes as evidenced by Moon: [0100] “The ECG waveform 85 measured from the walking patient is relatively unaffected by motion, other than indicating an increase in heart rate (i.e., a shorter time separation between neighboring QRS complexes) and respiratory rate (i.e. a higher frequency modulation of the waveform's envelope) caused by the patient’s exertion.” Thus the prognostic index calculated from the ECG changes will be based on any ECG changes that occur as a result of at least physiological variables).
Regarding Claim 20, Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 19, wherein the physiological variables include at least two of heart rate, breathing, and vascular tone (See Claim 19 Rejection).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Yamaguchi and further in view of Schlegel and further in view of Rinehart and further in view of Boileau et al (US 8,265,739) (“Boileau”).
Regarding Claim 6, while Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the system of claim 1, their combined efforts fail to teach wherein the processor executes a mathematical algorithm to analyze, quantify, and combine the prognostic index of the changes in the electrocardiogram signal.
However Boileau teaches an ECG analyzer (Abstract, Col. 11, L. 43-48) wherein changes in the electrocardiogram signal may be analyzed and quantified by a mathematical algorithm (Col. 11, L. 49-54, “Integrating some number of samples within the PR segment between t.sub.P+t.sub.1 through t.sub.P+t.sub.2 in order to obtain a metric of PR segment elevation /amplitude, and integrating some number of samples within the ST segment between 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to analyze, quantify, and combine the prognostic index of the changes in the electrocardiogram signal in Cannesson by performing a mathematical algorithm of integration as taught by Boileau to output the amplitude of the ECG complexes as the application of a known technique for determining PQRST complex amplitudes taught by Boileau to the known PQRST complex amplitude analyzer taught by Cannesson ready for improvement to yield predictable results of accurately monitoring fluid responsiveness in view of amplitude changes in the PQRST complexes.

Regarding Claim 16, while Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches performing the method steps with processor in a computer system ([0011]), their combined efforts fail to teach wherein the analyzing, quantifying, and combining of the prognostic index of the changes in the electrocardiogram signal is performed using a mathematical algorithm.
However Boileau teaches an ECG analyzer (Abstract, Col. 11, L. 43-48) wherein changes in the electrocardiogram signal may be analyzed and quantified by a mathematical algorithm (Col. 11, L. 49-54, “Integrating some number of samples within the PR segment between t.sub.P+t.sub.1 through t.sub.P+t.sub.2 in order to obtain a metric of PR segment elevation /amplitude, and integrating some number of samples within the ST segment between t.sub.R+t.sub.3 and tR+t.sub.4 to obtain a metric of ST segment elevation/amplitude.” Enables the amplitude determinations of Cannesson).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to analyze, quantify, and combine the prognostic index of the changes in the electrocardiogram signal in Cannesson by performing a mathematical algorithm .

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Yamaguchi and further in view of Schlegel and further in view of Rinehart and further in view of Boileau and further in view of Barman et al (US 2012/0035442) (“Barman”).
Regarding Claim 7, while Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the system of claim 1, their combined efforts fail to teach wherein the detection, analysis, and processing of the changes in at least one of the length, amplitude, slope, area, depth, and height of at least one of the P, Q, R, S, T, and U complex of the electrocardiogram signal is based at least in part on the Simpson's rule. 
However Boileau teaches an ECG analyzer (Abstract, Col. 11, L. 43-48) wherein changes in at least one of the amplitude, depth, and height of at least one of the P, Q, R, S, T, and U complex of the electrocardiogram signal is based  on integration (Col. 11, L. 49-54, “Integrating some number of samples within the PR segment between t.sub.P+t.sub.1 through t.sub.P+t.sub.2 in order to obtain a metric of PR segment elevation /amplitude, and integrating some number of samples within the ST segment between t.sub.R+t.sub.3 and tR+t.sub.4 to obtain a metric of ST segment elevation/amplitude.” Enables the amplitude determinations of Cannesson).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to analyze, quantify, and combine the prognostic index of the changes in the electrocardiogram signal in Cannesson by performing a mathematical algorithm 
Yet their combined efforts fail to teach the detection, analysis, and processing being based on the Simpson’s Rule.
However Barman teaches a medical device (Abstract) wherein data is integrated by using the Simpson’s Rule ([0151]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the PQRST complex analysis through integration as taught by Cannesson, Xue, and Boileau and perform the integration by the Simpson's Rule as taught by Barman as the application of a known technique for performing data integration as taught Barman to the ECG data integration analysis taught by Cannesson, Xue and Boileau ready for improvement to yield predictable results of accurately assessing ECG amplitudes.

Regarding Claim 17, while Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 15, their combined efforts fail to teach wherein the detection, analysis, and processing of the changes in at least one of the length, amplitude, slope, area, depth, and height of at least one of the P, Q, R, S, T, and U complex of the electrocardiogram signal is based at least in part on the Simpson's rule.
However Boileau teaches an ECG analyzer (Abstract, Col. 11, L. 43-48) wherein changes in at least one of the amplitude, depth, and height of at least one of the P, Q, R, S, T, and U complex of the electrocardiogram signal is based  on integration (Col. 11, L. 49-54, “Integrating some number of samples within the PR segment between t.sub.P+t.sub.1 through t.sub.P+t.sub.2 in order to obtain a metric of PR segment elevation /amplitude, and integrating 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to analyze, quantify, and combine the prognostic index of the changes in the electrocardiogram signal in Cannesson by performing a mathematical algorithm of integration as taught by Boileau to output the amplitude of the ECG complexes as the application of a known technique for determining PQRST complex amplitudes taught by Boileau to the known PQRST complex amplitude analyzer taught by Cannesson ready for improvement to yield predictable results of accurately monitoring fluid responsiveness in view of amplitude changes in the PQRST complexes.
Yet their combined efforts fail to teach the detection, analysis, and processing being based on the Simpson’s Rule.
However Barman teaches a medical device (Abstract) wherein data is integrated by using the Simpson’s Rule ([0151]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the PQRST complex analysis through integration as taught by Cannesson, Xue, and Boileau and perform the integration by the Simpson's Rule as taught by Barman as the application of a known technique for performing data integration as taught Barman to the ECG data integration analysis taught by Cannesson, Xue, and Boileau ready for improvement to yield predictable results of accurately assessing ECG amplitudes.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Yamaguchi and further in view of Schlegel and further in view of Rinehart and further in view of Su et al (US 2015/0257690) (“Su”).
Regarding Claim 12, while Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart teach the method of claim 10, and Cannesson further teaches the method further comprising applying therapy to a patient based on the results of the fluid responsiveness prediction ([0011] “ECG changes in R-wave amplitude (i.e., R-wave amplitude variability) are calculated from the DII lead to generate a dynamic index to guide fluid therapy (ARDII)”), their combined efforts fail to teach the therapy being medication administration.
However Su teaches a fluid responsiveness monitoring system ([0007] “monitoring the regional saturation during and after administration of a treatment for shock; determining if the patient is fluid-responsive based on whether the regional saturation parameter increases during or after the treatment for shock; and providing an indication of fluid-responsiveness when the regional saturation parameter increases during or after the treatment for shock”) and teaches that a treatment to return a patient to normal fluid responsiveness may comprise medication administration ([0040] " Normalization may involve return of regional saturation, blood pressure, or both to normal levels. If the regional saturation parameter value is determined to not normalize at step 88, additional treatment may be administered at step 96. Such treatment may include vasoactive drug therapy and titration to correct hypotension and poor perfusion.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the therapy guiding of Cannesson with medication administration as taught by Su as Su teaches that such medication administration of vasoactive drugs should correct hypotension and poor perfusion issues. 

Response to Arguments
Applicant’s argument filed 4/09/2021 with respect to the 35 USC 103 rejections with respect to the combination of Cannesson’s observed determination of fluid responsiveness by a caregiver and Yamaguchi and Schlegel’s teachings to provide a continuous display of fluid responsiveness have been fully considered, but are not persuasive. Applicant argues that a 
Nevertheless, the rejection has been modified to provide increased support for why a fluid responsiveness prediction may be best provided in real time (Rinehart: display used to administer fluid, thus motivates the system to ensure the data is as current as possible).  
Applicant’s remaining amendments and arguments filed 4/09/2021 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive.  The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cannesson, Xue, Yamaguchi, Schlegel, and Rinehart.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791